In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, entered July 1, 1971, which *839denied the application without a hearing. Order reversed, on the law, and proceeding remanded to the Criminal Term for a hearing in accordance with the views hereinafter set forth. In our opinion, defendant is entitled to a hearing on the issue of whether, on sentence, he was advised of his right to challenge predicate convictions. Pursuant to the 1964 amendment to section 1943 of the former Penal Law (L. 1964, ch. 446), the sentencing court was required to inform defendant of his right to attack a previous conviction. The hearing Justice may also determine whether defendant waived such right. Rabin, P. J., Hopkins, Martuscello, Latham and Benjamin, JJ., concur.